Exhibit 10.30

NOVELIS 2015 LONG-TERM INCENTIVE PLAN
(“2015 LTIP”)


1.
Title and Administration.

The plan shall be referred to as the 2015 LTIP. The plan will be administered by
Novelis Corporate Human Resources. However, the Novelis Compensation Committee
has the final authority to interpret and construe the terms and conditions of
the plan, including but not limited to the final authority to determine
eligibility for and the amount of benefits payable under the plan. The
Compensation Committee’s decisions will be final and binding on all parties.
Unless the context requires a different meaning, any reference to “Novelis” or
the “Company” in this plan means Novelis Inc.
2.
Performance Period.

For this plan, the performance period will be FY 2015, FY 2016, FY 2017 and FY
2018. The exact period will be April 1, 2014 to March 31, 2018.
3.
Eligibility.

Eligibility for this plan will be Band 5 and above. High potential and critical
resource employees at Band 6 and below will participate on an exception basis.
4.
Opportunity.

The target opportunity for each band will be approved by the Compensation
Committee or the Board as appropriate.
5.
Plan Design.

The total incentive opportunity will be in the form of Stock Appreciation Rights
(SARs) and Restricted Stock Units (RSUs), with 50% of the opportunity in Novelis
SARs, 30% in Hindalco SARs, and 20% in Hindalco RSUs.
Details on the Novelis SARs.
•
Each Novelis SAR will be equivalent to one phantom share of Novelis common
stock.

•
The exercise price of each Novelis SAR will be equal to the fair market value of
one share of Novelis common stock on the date of grant. The Compensation
Committee may use any reasonable valuation method which complies with
requirements of U.S. Treasury Regulation §1.409A-1(b)(5)(iv) for purposes of
determining the fair market value (“Fair Market Value”) of Novelis common stock
on the date of grant and at the time of exercise.

•
The Novelis SARs will vest 25% each year over 4 years, subject to performance
criteria being fulfilled for each year.

•
The performance criterion for vesting is actual vs. target performance of EBITDA
for Novelis as approved each year.


1



--------------------------------------------------------------------------------



•
Except as provided under paragraph 8 below, vested Novelis SARs may be exercised
by the employee at any time prior to the seventh anniversary of the date of
grant. At the time of exercise, the participant will receive a cash payment
equal to the product of. (i) the number of Novelis SARs exercised, times (ii)
the increase in the Fair Market Value of one Novelis share from the date of
grant through the date of exercise.

•
Cash payouts for Novelis SARs will be restricted to a maximum of 3.0 times
target.

Details on the Hindalco SARs.
•
Each Hindalco SAR will be equivalent to one Hindalco share.

•
The exercise price of the Hindalco SARs will be determined by using the average
of the high and low of the stock price of Hindalco shares on the date of grant.

•
The Hindalco SARs will vest 25% each year over 4 years, subject to performance
criteria being fulfilled for each year.

•
The performance criterion for vesting is actual vs. target performance of EBITDA
for Novelis as approved each year.

•
Except as provided under paragraph 8 below, vested Hindalco SARs may be
exercised by the employee at any time prior to the seventh anniversary of the
date of grant. At the time of exercise, the participant will receive a cash
payment equal to the product of (i) the number of Hindalco SARs exercised, times
(ii) the increase in value of one Hindalco share from the date of grant through
the date of exercise.

•
Cash payouts for Hindalco SARs will be restricted to a maximum of 3.0 times
target.

Details on Hindalco RSUs.
•
Each RSU will be equivalent to one Hindalco share.

•
The initial value of each RSU will be determined by using the average of the
high and low of the stock price of Hindalco shares on the date of grant.

•
The RSUs will vest in full on the third anniversary of the date of grant at
which time the value will be paid in cash.

•
Cash payouts for Hindalco RSUs will be restricted to a maximum of 3.0 times the
value on the date of grant.

6.
Measures to be used for vesting of SARs.

The Novelis SARs and Hindalco SARs will vest if 75% of target EBITDA threshold
is achieved for each year.
EBITDA: Defined as Operating EBITDA, which is equivalent to “Segment Income” as
disclosed in our Annual Report on Form 10-K filed with the United States
Securities and Exchange Commission (the “Form 10-K”), minus 1) the impact from
timing differences in the pass-through of metal price changes to our customers,
net of realized derivative instruments; and 2) the impact from re-measuring to
current exchange rates any monetary assets and liabilities which are denominated
in a currency other than the functional currency of the reporting unit, net of
realized and unrealized derivative instruments.
7.
Other aspects of the plan.


2



--------------------------------------------------------------------------------



a.
Valuation. The Black Scholes method of valuation will be used as an input to
arrive at the number of SARs to be granted to employees.

b.
Employees hired after the date of grant will be treated in the following manner.

i.
An employee who joins the plan after the date of grant but before October 1,
2014 will be granted SAR and RSU opportunities at 90% of the target amount for
the employee’s job band. The date of grant will be deemed to be October 1, 2014.

ii.
An employee who joins the plan between October 1, 2014 and December 31, 2014
(inclusive) will be granted SAR and RSU opportunities at 75% of the target
amount for the employee’s job band. The date of grant will be deemed to be
January 1, 2015.

iii.
An employee who joins the plan between January 1, 2015 and March 31, 2015
(inclusive) will not be eligible for SAR or RSU awards under this plan.

c.
Employees promoted into an eligible job band during the fiscal year will be
treated in the following manner.

i.
An employee who is promoted into an eligible job band before July 2, 2014, will
be eligible for a full award under this plan in the current fiscal year.

ii.
An employee who is promoted into an eligible band between July 2, 2014 and
September 30, 2014 will be granted SAR and RSU opportunities at 90% of the
target amount for the employee’s job band. The date of grant will be deemed to
be October 1, 2014.

iii.
An employee who is promoted into an eligible job band between October 1, 2014
and December 31, 2014 (inclusive) will be granted SAR and RSU opportunities at
75% of the target amount for the employee’s job band. The date of grant will be
deemed to be January 1, 2015.

iv.
An employee who is promoted into an eligible job band between January 1, 2015
and March 31, 2015 will not be eligible for SAR or RSU awards under this plan.

d.
Employees in an eligible job band who are promoted into a higher eligible job
band during the fiscal year will be treated in the following manner.

i.
An employee who is promoted into a higher eligible job band between April 1,
2014 and July 1, 2014 (inclusive) will be eligible for a full award under this
plan based on the employee’s higher job band.

ii.
An employees who is promoted into a higher eligible job band after July 1, 2014
will not be eligible for a larger award based on the employee’s new higher job
band.


3



--------------------------------------------------------------------------------



8.    Below are the treatment rules governing separation from Novelis and its
subsidiaries.
Event
Awards
Vesting and Exercise Treatment
Death
SARs
All unvested SARs will vest immediately. One year to exercise, not to exceed the
seventh anniversary of the date of grant.
 
RSUs
RSUs will vest on a prorated basis and be cashed out 30 days following the date
of death.
Disability
SARs
All unvested SARs will vest immediately. One year to exercise, not to exceed the
seventh anniversary of the date of grant.
 
RSUs
RSUs will vest on a prorated basis and be cashed out 30 days following the date
of disability.
Retirement
SARs
If an employee retires more than one year after the date of grant, unvested SARs
will continue on the vesting schedule and must be exercised no later than the
third anniversary of Retirement. Previously vested SARs must be exercised prior
to the seventh anniversary of the date of grant. In the event Participant
terminates employment due to Retirement before the first anniversary of the date
of grant, all unvested SARs shall expire in their entirety at the close of
business on the date of such Retirement.
RSUs
RSUs will vest on a prorated basis and the vested portion will be cashed out the
earlier of 6 months following the date of retirement or the third anniversary of
the date of grant.
Change in Control
SARs
All unvested SARs will vest immediately and will be cashed out within 30 days
following a change in control.
 
RSUs
All unvested RSUs will vest immediately and will be cashed out within 30 days
following a change in control.
Voluntary
Termination
SARs
All unvested SARs will lapse. Ninety days following termination to exercise, not
to exceed the seventh anniversary of the date of grant.
 
RSUs
RSUs will be forfeited.
Involuntary Termination - Not For Cause
SARs
SARs will vest on a prorated basis. Ninety days to exercise, not to exceed the
seventh anniversary of the date of grant.
 
RSUs
RSUs will vest on a prorated basis and the vested portion will be cashed out 30
days following the date of termination (or in the case of an employee who is
eligible for retirement at the time of termination, the earlier of 6 months
following the date of termination or the third anniversary of the date of
grant).
Involuntary Termination - For Cause
SARs
All vested and unvested SARs will lapse.
 
RSUs
All vested and unvested RSUs will be forfeited.



9.    Definitions.
The following terms will have the meaning ascribed to them below.
a.
Date of grant. May 13, 2014 (or later as set forth in paragraph 7).


4



--------------------------------------------------------------------------------



b.
Retirement. For purposes of this plan, “retirement” is defined as separation
from service with Novelis and its subsidiaries on or after (i) reaching 65 years
of age or (ii) having a combination of age and service greater than or equal to
65 with a minimum age of 55.

c.
Change in Control. For purposes of this plan, a “change in control” means the
first to occur of any of the following events: (i) any person or entity
(excluding any person or entity affiliated with the Aditya Birla Group) is or
becomes the beneficial owner, directly or indirectly through any parent entity
of the Company or otherwise, of securities of the Company representing 35% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company's then outstanding securities (the “Value
or Vote of the Company”); provided, however, that a Change in Control shall not
be deemed to have occurred in the event that (A) any person or entity becomes
the beneficial owner of securities representing 50% or less of the Value or Vote
of the Company through (i) an initial public offering, (ii) a secondary
offering, (iii) a private placement of securities, (iv) a share exchange
transaction, or (v) any similar share purchase transaction in which the Company
or any of its affiliates issues securities (any such transaction, a “Share
Issuance Transaction”); and (B) a person or entity’s beneficial ownership
interest in the Value or Vote of the Company is diluted solely as a result of
any Share Issuance Transaction; or (ii) the majority of the members of the Board
of Directors of the Company is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board prior to the date of the appointment or election; or (iii) the
consummation of a merger or consolidation of the Company with any other entity
not affiliated with the Aditya Birla Group, other than (a) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, 50% or more of the combined voting power
of the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (b) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person or entity is or becomes the
beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person or entity any
securities acquired directly from the Company or its affiliates, other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 50% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
securities; or (iv) the sale or disposition of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of its assets to a member of the Aditya Birla Group.
Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately


5



--------------------------------------------------------------------------------



prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions. For purposes of this Section, “beneficial
ownership” shall be determined in accordance with Rule 13d-3 under the
Securities Exchange Act of 1934, as amended.
10.    Compliance with §409A of the U.S. Internal Revenue Code of 1986, as
amended.
To the extent applicable, this plan shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder. Notwithstanding anything in this plan to the contrary, all payments
and benefits under this plan that would constitute non-exempt “deferred
compensation” for purposes of Section 409A and that would otherwise be payable
or distributable hereunder by reason of an individual’s termination of
employment, will not be payable or distributable to individual unless the
circumstances giving rise to such termination of employment meet any description
or definition of “separation from service” in Section 409A and applicable
regulations (without giving effect to any elective provisions that may be
available under such definition). If this provision prevents the payment or
distribution of any amount or benefit, such payment or distribution shall be
made on the date, if any, on which an event occurs that constitutes a Section
409A-compliant “separation from service.” Further, to the extent the individual
is a “specified employee” within the meaning of Section 409A, then payment may
not be made before the date which is six (6) months after the date of separation
from service (or, if earlier, the date of death of individual).
11.     Taxes and Other Withholdings.
All payments under this plan shall be subject to applicable tax and other
withholdings.



6

